We agree with the hearing court’s determination that under the facts of this case the hospital showup was unduly suggestive. Nevertheless the hearing court properly found that an independent basis existed for the complainant’s in-court identification testimony (see, People v Adams, 53 NY2d 241, 251; People v Smalls, 112 AD2d 173, 174).
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (CPL 470.15 [5]).
We have examined the remaining contentions raised in the defendant’s supplemental pro se brief and find them to be without merit. Bracken, J. P., Brown, Weinstein and Rubin, JJ., concur.